—Appeal by the *576defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered November 1, 1993, convicting him of sodomy in the second degree, sexual abuse in the second degree (seven counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The victim’s complaints to her friend and her teacher were sufficiently prompt to allow them to testify as "prompt outcry” witnesses (see generally, People v Kornowski, 178 AD2d 984). The defendant has not preserved for appellate review his claim that the court erred in receiving the accompanying details of the alleged acts and in failing to issue limiting instructions (see, CPL 470.05 [2]; People v Holzer, 52 NY2d 947). We decline to review this issue in the exercise of our interest of justice jurisdiction.
The defendant’s challenges to the prosecutor’s comments on summation are unpreserved for appellate review (see, People v Dordal, 55 NY2d 954) or without merit (see, People v Long, 205 AD2d 804; People v Stephens, 161 AD2d 740). Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.